Case 2:21-cv-01661-WBV-DPC Document 1-6 Filed 09/07/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

AKEM HOLDEN, §
g
8
Plaintiff, § CIVIL ACTION NO.
8
v. § [Removed from the Civil District Court of
§ Orleans Parish, Louisiana]
SERCO INC., JOHN C. §
TEDDERHAIMFIELD AND ACE § JURY DEMANDED
AMERICAN INSURANCE COMPANY — §
8
Defendants.
CONSENT TO REMOVAL

 

NOW INTO COURT, through undersigned counsel, comes Serco Inc., who without
waiving any right to deny that any cause of action exists against it, and without waiving any other
defenses or exceptions which may exist in its favor, including, without limitation, the defenses of
lack of personal jurisdiction, forum nonconveniens, lack of and/or insufficiency of service of
process, in both state and federal court, Serco Inc. hereby consents to the removal of this action on
all of the grounds set forth in the Notice of Removal filed by John Tedder-Hairfield, in the removal
of the above-captioned action bearing case number 2020-08936 from the Civil District Court for
the parish of Orleans, State of Louisiana, to the United States District Court for the Eastern District

of Louisiana.

Respectfully submitted,

/s/ Michael B. Guerry

Stanton E. Shuler, Jr. (T.A.)- #191512
E-mail: sshuler@leakeandersson.com
Michael B. Guerry - #37145

E-mail: mguerry(@leakeandersson.com
LEAKE & ANDERSSON, L.L.P.

1100 Poydras Street, Suite 1700

New Orleans, LA 70163-1701

EXHIBIT

NOTICE OF REMOVAL PAGE 1 OF 2

F- |

 
Case 2:21-cv-01661-WBV-DPC Document 1-6 Filed 09/07/21 Page 2 of 2

Tel: 504/585-7500

Fax: 504/585-7775

ATTORNEYS FOR DEFENDANT
SERCO INC.

NOTICE OF REMOVAL PAGE 2 OF 2
